Citation Nr: 1612432	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-07 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lumbosacral strain, previously claimed as a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In July 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  After accomplishing further action on the claim, the RO issued a rating decision granting service connection for lumbosacral strain, previously claimed as a low back disability, and assigned a 40 percent disability rating, effective October 28, 2008.  The RO continued to deny service connection for the claim in the August 2014 supplemental statement of the case (SSOC) and has returned this matter to the Board for further consideration.  As addressed below, the claim for service connection for lumbosacral strain, previously claimed as a low back disability, will be formally dismissed below.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

In a May 2014 rating decision, the RO, via the AMC, granted service connection for lumbosacral strain, previously claimed as a low back disability, and assigned a 40 percent disability rating, effective October 28, 2008.


CONCLUSION OF LAW

As the May 2014 rating decision granted service connection for lumbosacral strain, previously claimed as a low back disability, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

In February 2010, the Veteran perfected an appeal to the Board with respect to the issue of entitlement to service connection for a low back disability.  In July 2013, the Board remanded the issue for additional development, to specifically include the scheduling of a VA examination and medical opinion.  Based upon the opinion provided by the VA examiner, the RO granted service connection for lumbosacral strain, previously claimed as a low back disability, in a May 2014 rating decision.  A 40 percent disability rating was assigned, effective October 28, 2008, and the Veteran received notification of the award in a January 2015 RO letter.  Although the RO continued to deny the claim in the August 2014 supplemental statement of the case (SSOC), this denial appears to be an error, as the Veteran received his award letter in January 2015 after the August 2014 SSOC.  Furthermore, a VBMS Compensation and Pension Award document dated January 2015 reflects that the grant of the disability was authorized and concurred by RO employees for final authorization of benefits in January 2015.  

The Board finds that the Veteran is already service connected for lumbosacral strain, previously claimed as a low back disability, and, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal relating service connection for a low back disability must be dismissed.



ORDER

The appeal as to entitlement to service connection for lumbosacral strain, previously claimed as a low back disability, is dismissed.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


